t c memo united_states tax_court jeffrey and karen winter petitioners v commissioner of internal revenue respondent docket no filed date craig m hunt for petitioners kathryn k vetter for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ joint federal_income_tax the issue for decision is whether petitioners may deduct or must capitalize legal and consulting fees incurred in maintaining a lawsuit against the seller of a hotel that they had previously purchased - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in gold run california at the time they filed their petition in petitioners were interested in finding investment_property petitioners saw a brochure advertising the truckee hotel located in truckee california near lake tahoe for the price of dollar_figure million the brochure included some financial and room rental information regarding the hotel at that time the truckee hotel was owned by the meglin hotel partnership mhp gerhard meglin mr meglin was the general_partner of mhp and owned an 82-percent interest in the partnership on date petitioners executed a commercial real_estate contract and receipt for deposit real_estate contract offering to purchase the truckee hotel for dollar_figure million mr meglin made a counteroffer and the parties ultimately agreed on the terms of the sale ’ the real_estate contract required mr meglin to provide income and expense statements for the hotel for and the statements were to be based on records maintained in the ordinary course of business and used in the computation of federal and state_income_tax returns the statements were to be prepared ‘the purchase_price remained at dollar_figure million according to generally_accepted_accounting_principles to provide adequate detailed information to the buyer and were to include applicable tax returns during escrow mr meglin provided petitioners with income and expenses statements for the truckee hotel for and he also provided mhp’s partnership returns for and but not for because that return had not yet been filed petitioners did not hire an appraiser to look at the property or anyone who was familiar with the hotel industry to look at the books of the hotel during this time petitioners noticed that there were inconsistencies between the financial information contained in the advertising brochure and the financial information provided by mr meglin during escrow for example the advertising brochure overstated the and net_income additionally although the income and expense statements provided included no repair expenses mhp had claimed expenses for repairs on its partnership tax returns after corresponding with mr meglin concerning the inconsistencies petitioners ultimately proceeded with the purchase on the terms previously agreed to by the parties the sale of the truckee hotel to petitioners closed on date petitioners paid a portion of the purchase_price in cash and executed a promissory note for the balance of dollar_figure q4e- approximately year after petitioners’ purchase of the truckee hotel the county hotel tax assessor asked petitioners for a revenue forecast of their room revenues and room occupancy taxes that the county could use for budgeting purposes petitioners obtained copies of transient occupancy_tax returns that had previously been filed for the hotel petitioners discovered that the gross_receipts listed on the returns were less than those shown on the documents provided by mr meglin during escrow the actual gross_receipts received by petitioners from operating the hotel were less than they had anticipated on date petitioners filed a complaint for damages in the superior court of the state of california against mhp and mr meglin alleging breach of contract intentional misrepresentation and negligent misrepresentation petitioners alleged that mr meglin breached the real_estate contract by providing petitioners with false incorrect or incomplete financial statements showing that the income of the hotel was greater than it was which proximately resulted in petitioners’ suffering damages for the difference between the purchase_price and actual value of the hotel at the time of sale and the difference between the reasonable projected profit of the hotel and the actual income petitioners further alleged that mr meglin intentionally misrepresented the income and expenses of the hotel which induced petitioners to purchase the hotel for a - price in excess of its worth and caused them to suffer damages for this difference in value and the difference between the represented income of the hotel and the actual income of the hotel finally petitioners alleged that mr meglin negligently misrepresented that the truckee hotel had the income and expenses for and as listed in the income and expense statements which proximately caused petitioners to purchase the hotel for a price in excess of its worth and suffer damages for the differences between the purchase_price and actual value of the hotel and the represented income and the actual income of the hotel the matter was referred to nonbinding arbitration anda hearing was held on date during arbitration petitioners sought the following damages dollar_figure for the difference between the purchase_price and the actual value of the property at the time of sale dollar_figure for lost profits based on the financial information provided by mr meglin dollar_figure for amounts reasonably expended in renovation of the hotel based on mr meglin’s representations attorney’s fees and costs and punitive and exemplary damages the arbitrator found that the income represented by mr meglin in the income and expense statements was accurate but that the representations made regarding operating_expenses were careless at best and grossly negligent at worst the arbitrator found -- - that although petitioners reasonably relied on mr meglin’s representations they failed to prove by a preponderance_of_the_evidence that they sustained damages as a direct result of the breach of contract or misrepresentations the arbitrator concluded that petitioners were not entitled to any damages for a loss of value of the property because petitioners did not meet their burden of showing that the alleged loss of value was a proximate and direct result of mr meglin’s misrepresentations petitioners decided to proceed with litigation anda trial was scheduled for date in date petitioners hired arthur gimmy international to prepare an appraisal report for the truckee hotel the stated purpose of the appraisal was to estimate the fair_market_value of the whole property on the date of the sale as well as the investment value of the estate sold subject_to pre-existing financing the report stated that the value of the property at the time of the sale was dollar_figure in date the parties to the litigation entered into a mutual release and settlement agreement under the terms of the agreement mr meglin agreed to pay petitioners the sum of dollar_figure by releasing them from dollar_figure of the amount owed under the terms of the promissory note executed in connection with the sale of the hotel petitioners paid legal and consulting fees in connection with the lawsuit against mhp and mr meglin on the schedule c - profit or loss from business attached to their form_1040 u s individual_income_tax_return petitioners deducted dollar_figure for legal and professional services and dollar_figure for consulting these amounts included costs for legal counsel accounting work and the appraisal respondent’s examination of petitioners’ return commenced in date on date respondent issued petitioners a notice_of_deficiency determining that petitioners’ deductions for legal and consulting fees were not deductible because the fees were incurred in connection with the establishment of the purchase_price of the truckee hotel opinion the issue for decision is whether legal and consulting fees incurred in maintaining a lawsuit against a seller of property are deductible as ordinary and necessary business_expenses under sec_162 respondent contends that the legal and consulting fees must be capitalized pursuant to sec_263 because they arose out of and were incurred in connection with petitioners’ acquisition of the truckee hotel a capital_asset petitioners argue that capitalization is not required because the fees were postacgquisition expenditures not related to the purchase of 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue spetitioners do not dispute that the truckee hotel was a capital_asset --- - the hotel the origin of the claim was not the purchase agreement and acquisition costs are required to be capitalized only when a new asset is acquired or the costs extend the life or increase the value of the asset deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in connection with the carrying on of a trade_or_business 403_us_345 expenses_incurred in defending a business and its policies from attack are generally deductible as ordinary and necessary business_expenses e g 383_us_687 320_us_467 am stores co subs v commissioner 114_tc_458 on the other hand no current deduction is allowed for capital in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the secretary sec_7491 sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the examination in this case commenced in date thus sec_7491 is not applicable expenditures sec_263 indopco inc v commissioner supra pincite a particular cost no matter what its type may be deductible in one context but may be regquired to be capitalized in another context am stores co subs v commissioner supra pincite an expense that might otherwise qualify as currently deductible must be capitalized when it creates or enhances a separate and distinct asset produces a significant future benefit or is incurred in connection with the acquisition of a capital_asset l116_tc_374 and cases cited therein capital expenditures are not limited to the actual price that the buyer pays to the seller for the asset but include the payment of legal brokerage accounting appraisal and other ancillary expenses related to the asset’s acquisition id pincite whether legal costs are incurred in connection with the acquisition of a capital_asset depends on whether the origin of the claim litigated is the process of the acquisition itself 397_us_572 104_tc_584 affd without published opinion 142_f3d_442 9th cir under the origin_of_the_claim_test the nature of the transaction out of which the expenditure in controversy arose governs whether the item is a deductible expense or a capital -- - expenditure regardless of the payor’s motives in making the payment woodward v commissioner supra pincite am stores co subs v commissioner supra pincite petitioners contend that the legal and consulting fees were not incurred in connection with the acquisition of the truckee hotel and should be allowable as a current deduction petitioners emphasize that the lawsuit did not begin until years after they purchased the hotel and the settlement was not reached until years after the purchase petitioners claim that mr meglin did not have any cash resources and their only recourse available was the reduction of the purchase_price petitioners maintain that the adjustment of the purchase_price is not determinative because all facts and circumstances must be considered the fact that legal costs are incurred after a capital_asset is acquired does not necessarily mean that the costs were not incurred in connection with the acquisition of the asset in 397_us_580 the supreme court noted that the prior passage of title in the underlying stock acquisition was a distinction without a difference in deciding whether costs of litigation arose out of the process of acquisition this court reached a similar result in am stores co subs v commissioner supra legal fees incurred in defending against antitrust suit filed after stock purchase were capital expenditures because they arose out of and were incurred in connection with acquisition of stock see also berry petroleum co subs v commissioner supra costs incurred in defending lawsuit filed after merger were capital expenditures because lawsuit had itss origins in the process of acquisition culminating in the merger 78_tc_910 legal fees incurred by seller of stock to defend against lawsuit by purchaser were capital expenditures because the origin of the claim was the sale 68_tc_960 amount_paid to settle lawsuit brought by former owners of property and legal fees incurred in connection therewith were capital expenditures affd 628_f2d_516 9th cir in the instant case petitioners sought damages from mhp and mr meglin related to the purchase of the truckee hotel during arbitration petitioners sought specific damage amounts for the difference between the purchase_price and the actual value of the hotel lost profits and renovation costs during the course of litigation petitioners had an appraisal done to determine the fair_market_value of the property as of the date of purchase the appraisal indicated that petitioners paid a price substantially in excess of the fair_market_value as part of the release and settlement agreement mr meglin agreed to reduce the amount owed on the promissory note for the hotel by dollar_figure thus the lawsuit essentially resulted in a redetermined purchase_price for the hotel overall the evidence reflects that the legal and consulting fees were incurred in connection with the acquisition of the hotel and were directly related to the purchase_price petitioners argue that the legal and consulting fees originated from the misrepresentations made by mr meglin as to the expected average annual income of the hotel and were not related to the purchase of the hotel petitioners represented during their lawsuit against mhp and mr meglin that they were seeking damages to recover the difference between the purchase_price and the fair value of the hotel as well as lost profits petitioners ultimately settled their lawsuit in exchange for the discharge of a portion of the amount owed under the purchase agreement the evidence indicates that the legal and consulting fees incurred were a result of petitioners’ ultimate desire to recover the amount they felt they had overpaid to purchase the hotel thus the origin of the claim in this case was the purchase of the hotel -tf petitioners had sought and recovered damages solely on the basis of lost profits incurred in reliance on mr meglin’s misrepresentations then it appears that such damages might constitute ordinary_income and the legal fees incurred in recovering the damages might not be directly related to the acquisition of a capital_asset however petitioners’ own representations in the lawsuit against mhp and mr meglin as well as their representations in this proceeding indicate that continued petitioners’ reliance on freeland v commissioner tcmemo_1986_10 is misplaced in that case the taxpayers incurred litigation expenses in a wrongful foreclosure action resulting from the taxpayers’ declaration of default ona promissory note their exercise of an option to accelerate installments and their initiation of foreclosure proceedings neither party to the litigation was seeking to adjust the purchase_price of the sales agreement rather the purpose of the foreclosure action was to move title to the property from one party to another we found that the kind of transaction out of which the litigation arose was the foreclosure action not the original acquisition of the property however because the taxpayers ultimately were the successful bidders at the foreclosure sale we held that all of their litigation expenses were attributable to the reacquisition of title and were not currently deductible the instant case is distinguishable because petitioners incurred legal fees maintaining a lawsuit to recover damages from mr meglin for misrepresentations which caused petitioners to pay an inflated price for the hotel continued they sought and recovered damages to compensate them for the difference between the purchase_price of the hotel and the fair_market_value of the hotel at the time of sale petitioners have made no attempt in the instant case to allocate the dollar_figure reduction in the amount owed under the promissory note among the difference between purchase_price and actual value of the hotel lost profits and renovation costs unlike the taxpayers in freeland the kind of transaction out of which the litigation arose was petitioners’ original acquisition of the hotel and the litigation essentially resulted ina reduced purchase_price for the hotel finally petitioners claim that acquisition costs are only required to be capitalized when a new asset is acquired or the costs extend the life or increase the value of the asset petitioners contend that because the truckee hotel was substantially overvalued at the time of purchase and its capitalized value remained substantially in excess of its fair_market_value after the settlement agreement there was no increase in the life or value of the hotel as a result of the litigation we recently rejected the argument that acquisition costs are capitalizable only if they create or add value to a capital_asset in lychuk v commissioner 116t c pincite we stated we disagree with the taxpayers that acquisition costs are capitalizable under sec_263 only if they create or add value to a capital_asset in 467_f2d_47 9th cir affg 53_tc_491 the taxpayer was a shareholder of an s_corporation capitol that agreed to acquire the stock of a company that owned and operated radio station kgms in capitol incurred dollar_figure of legal engineering and accounting fees in connection with the transfer to capitol of control of station kgms’ radio-broadcasting license the taxpayer deducted his proportionate share of these expenses and the commissioner disallowed the deduction asserting that the expenses were capital expenditures the -- - taxpayer argued in this court that he could deduct dollar_figure of the expenses because they were attributable to a hearing held by the federal communications commission on this matter and did not add any value to the acquired stock we disagreed with the taxpayer that any of these amounts were currently deductible on appeal so did the court_of_appeals for the ninth circuit according to that court the expenditures connected with the acquisition of the broadcast license were no less capital in character because they did not themselves contribute additional and specific financial value to the license being sought the important fact is that the expenditures were made for the purpose of acquiring a capital_asset fn ref omitted we noted that the test for capitalization does not hinge on the amount of value added to property but looks at the nature of the expense itself id pincite we concluded that when the nature of an expenditure bears a direct relation to the acquisition of a capital_asset the expenditure must be capitalized id petitioners acquired a capital_asset petitioners subsequently discovered that they paid more for the asset than it was worth petitioners initiated a lawsuit against mhp and mr meglin and sought to recover damages on the grounds that misrepresentations by mr meglin had caused them to pay more than the hotel was worth petitioners and mr meglin eventually entered into a release and settlement agreement whereby petitioners’ obligation under the promissory note executed for - the purchase of the hotel was decreased by dollar_figure on the basis of the evidence in the record we find that the legal and consulting fees arose out of were incurred in connection with and were directly related to the acquisition of the truckee hotel a capital_asset accordingly we hold that the fees at issue must be capitalized decision will be entered for respondent ‘the settlement agreement essentially resulted in a reduced purchase_price for the truckee hotel it appears that the reduction in the purchase_price would decrease petitioners’ basis in the hotel
